Citation Nr: 0904935	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-32 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for a right knee 
injury.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2008, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A left knee disability pre-existed active service and did 
not permanently increase in severity therein.  

2.  A right knee disability is not related to active service 
or to a service-connected disability.

3.  A back disorder is not related to active service.

CONCLUSIONS OF LAW

1.  The veteran's preexisting left knee injury was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2008).

2.  A right knee injury was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).

3.  A back disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a May 2004 letter, the RO notified the Veteran of the 
evidence required to substantiate his claims.  This letter 
informed the Veteran what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

A March 2006 letter provided the Veteran with notice of how 
VA effective dates and disability ratings are determined.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of his claims.  The service 
treatment records and relevant post-service treatment records 
were obtained and associated with the claims file.  The 
Veteran has been afforded a VA examination.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claims

A.  Legal Criteria - Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111.

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2008).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service. Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A.
 § 1153; 38 C.F.R. § 3.306 (a) (2008).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).



A.  Left knee injury

The Veteran asserts that a pre-existing left knee disorder 
was aggravated during service.   

The Veteran had active duty service from September 1967 to 
November 1967.  The report of the July 1967 induction 
examination noted a history of torn cartilage in the left 
leg.  In a report of medical history completed in conjunction 
with the examination, the veteran answered "yes" in 
response to "trick" or locked knee.  Because a left knee 
disorder was noted at enlistment, the veteran is not presumed 
sound.

Service treatment records reflect that the Veteran was seen 
in October 1967 with complaints of left knee pain.  Swelling 
of the left patellar area was noted.  The veteran was 
referred for orthopedic evaluation.  An October 1967 medical 
board evaluation noted a diagnosis of tear of the left medial 
meniscus.  In November 1967, a medical board recommended 
separation from service due to left knee medial meniscus tear 
and stress reaction of the right third metatarsal. 

Post-service medical records show treatment for a left knee 
disorder from 1981 to the present.  Current VA  medical 
records reflect a current diagnosis of patellofemoral 
syndrome, left knee.  

In October 2007, a VA examiner reviewed the claims file and 
examined the Veteran.  The examiner diagnosed patellofemoral 
syndrome, left knee.  The examiner stated that a pre-existing 
left knee disorder was documented.  The examiner noted that a  
medical board report found an inability to perform the 
physical demands of service.  The examiner stated that this 
indicated an aggravation of his pre-existing disorder.  
However, the examiner opined that this was not a permanent 
aggravation.  The examiner reasoned that the Veteran did well 
for many years after discharge and sought medical attention 
only after work-related injuries in 1981.  

Based on the foregoing, the Board concludes that a left knee 
disorder pre-existed service and was not aggravated therein.  
Accordingly, entitlement to service connection for a left 
knee disorder is not warranted.  As the evidence is not in 
relative equipoise, the Veteran may not be afforded the 
benefit of the doubt.  
§ 5107.


B.  Right knee injury

The Veteran seeks service connection for a right knee injury 
secondary to a left knee disorder.

Service treatment records do not show any treatment or 
diagnoses regarding the right knee.   

The claims folder contains evidence of post-service treatment 
for a right knee disorder from 1981 to the present.  Medical 
records reflect that the Veteran was diagnosed with a tear of 
the right medial meniscus in February 1981 and underwent 
surgery on the knee in March 1981.  

The Veteran had a VA examination in October 2007.  The VA 
examiner noted that the claims file was reviewed.  The 
examiner noted that the first remark of right knee pain 
occurred as a result of a work-related injury in March 1981.  
The examiner noted that this resulted in arthroscopic 
surgery.  The examiner diagnosed medial compartment arthritis 
of the right knee and opined that there was absolutely no 
evidence, both on physical examination or review of the 
Veteran's claims file, to connect the veteran's current right 
knee complaints to his left knee disorder.   The examiner 
concluded that the Veteran's right knee complaints are not 
secondary to his left knee disorder.  

The Board finds that service-connection for a right knee 
disability is not warranted.  The record does not contain any 
medical evidence linking the veteran's right knee disability 
to service or to a service-connected disability.  The Board 
therefore concludes that there is a preponderance of the 
evidence against the Veteran's claim. As the evidence is not 
in relative equipoise, the Veteran may not be afforded the 
benefit of the doubt.  § 5107.

C.  Back disorder

Service treatment records do not show any complaints of or 
diagnoses of a back disorder.

Post-service medical records in evidence reflect that a 
diagnosis of a back disorder, specifically low back strain 
and disc strain, is first shown in worker's compensation 
records dated in 1981.  Workers' compensation records note 
that the veteran sustained a lifting injury in July 1981 
while at work.  

Private medical records also note a history of low back 
injury in 1987.  

VA medical records reflect current treatment for chronic low 
back pain and a current diagnosis of seronegative 
spondyloarthropathy with chronic low back pain..  The record 
contains two medical opinions regarding the etiology of the 
Veteran's low back disorder.  

In a June 2006 letter, Dr. G.C., M.D., opined that the 
Veteran had a pre-existing lumbosacral spine disorder was 
aggravated by service.  Dr. G.C. also opined that the 
Veteran's bilateral knee disorders aggravated his lumbar 
spine disorder.

Further, with regard to the opinion provided by Dr. G.C., the 
Board notes that service connection is not currently in 
effect for a bilateral knee disorder and is not granted in 
this decision.  VA regulations provide that service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Because the 
Veteran is not presently service-connected for a right or 
left knee disorder, service connection may not be granted for 
a lumbar spine disorder secondary to a knee disorder.  


The Veteran had a VA examination in October 2007.  The 
examiner reviewed the claims file.  The examiner diagnosed 
seronegative spondyloarthropathy with chronic low back pain.  
The examiner concluded that the Veteran's low back pain is 
less likely than not related to service.  The examiner 
reasoned that there was no evidence in the service medical 
records of any complaints of low back pain.  The examiner 
noted that the first findings of low back pain in the claims 
file was a note related to a worker's compensation claim in 
1981 and that the Veteran subsequently had multiple episodes 
of reaggravation of his low back.

The Board must address the conflicting VA and private medical 
evidence regarding a medical nexus.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board accords greater probative weight to the opinion of 
the VA physician who examined the Veteran in 2007.   The 
Board notes that the June 2006 opinion from Dr. G.C. is based 
upon an inaccurate factual premise, specifically that the 
Veteran's lumbar spine disorder was known to have pre-existed 
service.  There is no evidence in this claims file to suggest 
that a pre-existing lumbar spine disorder was noted during 
service.  There is no evidence of treatment for a lumbar 
spine disorder prior to service, and a pre-existing lumbar 
spine disorder was not documented in the service treatment 
records.

The Board has also considered the Veteran's testimony 
regarding his back disability.  The Veteran testified that he 
experienced back pain during service at the same time that he 
reported knee pain.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  In this case, evidence of post-service 
treatment for a back disorder is first shown in 1981.  The 
lengthy period of time without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the reasons set forth above, the Board finds that service 
connection for lumbar spine disorder is not warranted.  As 
the evidence is not in relative equipoise, the Veteran may 
not be afforded the benefit of the doubt.  § 5107.


ORDER

Service connection for a left knee injury is denied.

Service connection for a right knee injury is denied.

Service connection for a back disorder is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


